Citation Nr: 1446360	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-27 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Parkinson's disease as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to June 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In August 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2013, the Veteran submitted additional evidence in support of his claim that had not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, as the Veteran also submitted a waiver of the right to initial consideration by the AOJ, the Board may review the additional evidence in the first instance.  38 C.F.R. § 20.1304(c). 


FINDING OF FACT

The evidence shows that the Veteran was on temporary duty in Guam from February 1973 to July 1973, and he has provided credible and sufficiently corroborated testimony as to travelling to Vietnam during this period; as such, he is presumed to have been exposed to certain herbicides, including Agent Orange, and there is a presumption of service connection for Parkinson's disease for a Veteran presumably exposed to Agent Orange. 


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for Parkinson's disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.
 
Service Connection - Laws and Regulations

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).  

If a Veteran is presumably exposed to Agent Orange under 38 U.S.C.A. § 1116, there is a presumption of service connection for Parkinson's disease.  38 C.F.R. §§ 3.307(a) and 3.309(e).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and the weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

Evidence and Analysis

The Veteran seeks service connection for Parkinson's disease due to exposure to Agent Orange.  The record reflects a current diagnosis of Parkinson's disease, and therefore the critical question to be resolved is whether the Veteran had service in Vietnam.  The Veteran asserts that he was stationed at Andersen Air Force Base (AFB) in Guam from February 1973 to July 1973, during which time he travelled to Vietnam, where he was exposed to Agent Orange.

The Veteran's DD-214 addressing the period from April 1971 to June 1974 reflects a military occupational specialty (MOS) of intelligence operational specialist, with related civilian occupation of investigator.

VA's copy of the Veteran's service personnel records does not contain any documentation regarding the latter part of the Veteran's service dates, especially from February 1973 through June 1974, although his service treatment records include a June 1973 laboratory report that was stamped "Andersen AFB."

The Veteran submitted a copy of a performance evaluation signed by members of the Combat Intelligence Branch, 43rd Strategic Wing that covered the period from February 1973 to July 1973 and reflected that he was on temporary duty (TDY) to Anderson AFB in Guam during that period.  The evaluation further documents that the Veteran performed duties in direct support of Southeast Asia operations, including preparing graphic briefing aids for presentation to alert crews, combat crews, and the Wing Commander.  His duties also included updating all intelligence briefing boards, which included plotting targets, ground fire, and special operating areas, and involved extracting call signs, mission numbers, and briefing times. 

The Veteran also submitted a copy of TDY orders that listed him as a Top Secret Courier with Top Secret clearance.  While these orders were dated December 1972, just prior to the Veteran's TDY to Guam beginning in February 1973, they nevertheless demonstrate that the Veteran served in the capacity of a top secret courier.  Moreover, the documents submitted by the Veteran that corresponded to the period from December 1972 to July 1973 were conspicuously absent from VA's copy of his service personnel records, which strongly suggests that VA's copy of his service personnel records are incomplete. 

While a November 2010 memorandum from the Joint Services Records Research Center (JSRRC) included a formal finding of lack of information to corroborate in-country Vietnam service, as discussed above, a portion of the Veteran's service personnel records appear to be missing, and, in any event, the JSRRC did not have access to the additional records provided by the Veteran in December 2013.    

The Veteran's brother submitted two letters, one of which was notarized, stating that the Veteran had sent letters to his family informing them that he had been sent to Vietnam for temporary duty and was unable to provide further details due to the sensitivity of  the mission.  The brother recalled one letter in particular in which the Veteran stated that he had purchased a wallet in Vietnam.   

The Veteran testified in August 2013 that he made several trips to Vietnam while he was on TDY to Guam.  The Veteran described the logistics of these trips and his duties at the time.  He also showed the undersigned VLJ the worn wallet that he had purchased while in Vietnam, as had been referenced by his brother's sworn statement.  

The Board finds the Veteran's hearing testimony to be credible.  Although there is no direct documentation of the Veteran's trips to Vietnam, his TDY to Guam from February 1973 to July 1973 is clearly documented.  His performance evaluation from this period stated that he performed duties in direct support of Southeast Asia operations, and a copy of TDY orders from just prior to this period demonstrated that he functioned as a top secret courier with top secret clearance.  His MOS during this period was intelligence operational specialist, as reflected on his DD-214.  In other words, the Veteran's testimony is consistent with the other evidence of record.  His testimony is also further corroborated by sworn statements from his brother.  All of these pieces of evidence are consistent with each other, and when considered in light of the apparent missing service personnel records from the period in question, the benefit of the doubt rule is for application.  As the Veteran has provided credible and corroborated testimony as to traveling to Vietnam while in service, the presumption of herbicide exposure applies. 

As the Veteran has been diagnosed with Parkinson's disease, which is one of the diseases listed in 38 C.F.R. § 3.309(e) to which herbicide exposure may be presumed when a Veteran is shown to have served in Vietnam, and as there is sufficient evidence that the Veteran travelled to Vietnam as part of his job duties while on temporary duty in Guam, he is entitled to presumptive service connection for Parkinson's disease as due to herbicide exposure.     

 
ORDER

Service connection for Parkinson's disease is granted. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


